IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-60346
                           Summary Calendar



BETTY BOYKIN,

                                             Plaintiff-Appellant,
versus


ENTERGY OPERATIONS, INC.; DON HINTZ; MIKE BAKARICH;
JOSEPH HAGAN; MARY SEE,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5-99-CV-60-BN
                      --------------------
                        October 11, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant    Betty   Boykin   appeals   from   an   adverse   summary

judgment dismissing her claims stemming from her allegations before

the district court that she was denied a promotion on the basis of

race, that she was paid disparate wages on the basis of race and

that she suffered racially discriminatory working conditions due to

her employer’s creation of “white and black jobs.”

     Our de novo review of the summary judgment evidence and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
record before us convinces us that the district court correctly

dismissed the appellant’s claims.   The district court carefully

considered appellant’s claims and its order dated March 2, 2000,

cogently and meticulously addressed her claims and provided a

correct analysis and conclusion as to each of her claims.     We

affirm essentially for the reasons set forth by Judge Barbour in

his order of March 2, 2000.

AFFIRMED.